THE COURT.
This appeal, taken by the defendant Pratt from the judgment for damages entered herein against both defendants, after verdict by a jury, is companion to the one taken by the defendant Gitraro from the same judgment, the appeals having been presented on separate records.  We have this day determined the latter appeal adversely to the contentions of the appellant therein (Edgar v. Citraro, (No. 7070), ante, p. 178 [297 Pac. 654]), and in our decision therein we disposed also of all of the contentions made by the defendant Pratt on the present appeal. Therefore, upon the grounds therein stated, the judgment as to the defendant Pratt is affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 27, 1931, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 23, 1931.